Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-5-2004

Royer v. PA State University
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3873




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Royer v. PA State University" (2004). 2004 Decisions. Paper 1118.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1118


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 02-3873




                                  MARGO L. ROYER,

                                        Appellant

                                            v.

                       PENNSYLVANIA STATE UNIVERSITY
                        *TEAMSTERS LOCAL UNION NO. 8

                   *(Dismissed Pursuant to Court’s Order of 7/23/03)



       ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF PENNSYLVANIA

                               (Dist. Court No. 00-cv-290J)
                    District Court Judge: Honorable D. Brooks Smith


                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 5, 2003

   Before: SLOVITER, ALITO, Circuit Judges, and OBERDORFER,1 District Judge.

                            (Opinion Filed: January 5, 2004)




   1
      Honorable Louis F. Oberdorfer, U.S. District Judge for the District of Columbia,
sitting by designation.
                                 OPINION OF THE COURT


PER CURIAM:

                                                I

       Appellant Margo Royer challenges the District Court’s decision granting summary

judgment to her former employer on her Title VII claim that she was fired in retaliation

for complaining of sexual harassment. We affirm because we agree with the District

Court that Pennsylvania State University (“the University”) articulated a legitimate,

nondiscriminatory reason for Royer’s termination and that Royer failed to present

sufficient evidence from which a reasonable jury could reject the University’s explanation

for her termination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05

(1973) (setting forth burden-shifting framework for evaluating discriminatory treatment

claims). As we write only for the parties, and as Royer concedes the accuracy of the

District Court’s factual recitation, we will not restate the full facts of the case.

                                               II

       In essence, Royer’s complaint is that her supervisors not only failed to take

seriously her allegations that she was being sexually harassed by one of her co-workers –

first, by his unwanted sexual attention and, after she complained about that, by retaliatory

conduct including ridicule and interference with her job duties – but that they ultimately

fired her for having made those allegations.




                                               2
       The University claims that it properly terminated Royer, in accordance with the

collective bargaining agreement that governed her employment, because she received

three “warning letters” within a one-year period. It is undisputed that: (1) Royer received

an initial warning letter on November 11, 1998 because she did not comply with the

policy requiring her to leave her keys in a campus “lock box,” despite having received

prior notice of the policy and prior complaints of her failure to comply with it; (2) Royer

received a second warning letter on February 15, 1999 because she posted on the faculty

and employee electronic message board (or “listserve”) a letter to the University President

regarding her dismissal from the University’s occupational therapy program, despite

having received two prior warnings that she would be disciplined if she did not restrict

her use of the listserve to employment-related issues; and (3) Royer received a third and

final warning letter on May 5, 1999 after a hidden surveillance camera recorded her

looking at papers on her supervisor’s desk without authorization while she was supposed

to be cleaning his office.

       Because the University articulated a legitimate, nondiscriminatory reason for its

action, the burden shifted to Royer to produce sufficient evidence from which a

reasonable jury could reject the proffered explanation and find the termination a pretext

for discriminatory action. McDonnell Douglas, 411 U.S. at 804-05. Although Royer

attempts to satisfy this burden by claiming that the factual predicates for the first two

warning letters “are suggestive of such irregularity as to easily support a reasonable



                                              3
inference of pretext,” App’t Br. at 17, the record evidence she cites does not provide an

adequate basis for a reasonable factfinder to reject the University’s proffered explanation

for her termination. For example, although Royer claims (without apparent evidentiary

support) that the co-worker about whose harassment she had complained may have taken

the key to the lock box to prevent her from leaving her keys inside it, this charge of

sabotage is untenable in light of Royer’s concession that she knew of prior occasions on

which that key was missing and that she had been issued her own key to the lock box.

Royer’s charge that her supervisor “overreached and/or outright manufactured bases upon

which to discipline her” by issuing the second warning letter for actions that “had nothing

whatsoever to do with her employment,” rings similarly hollow in light of the fact that she

had twice been warned not to use the computer system for issues unrelated to her

employment and had been explicitly told she would face “disciplinary action” if she did

not comply with these warnings. Not only does this history show Royer’s action to have

been insubordinate, the issuance of multiple warnings prior to taking disciplinary action is

flatly inconsistent with her claim that the base for the warning letter was “manufactured.”

       There is, quite simply, no evidence to suggest that any of the warning letters were

issued in order to retaliate against Royer for her complaints of sexual harassment. In fact,

Royer’s only argument that the University’s disciplinary actions were tied to her

complaints of harassment appears to be her claim that John Luchini, the supervisor “who

did not take Plaintiff’s complaints of discriminatory harassment seriously,” either issued



                                             4
or “participated in” the issuance of each warning letter. There is, of course, nothing

sinister about Luchini’s having been involved in each warning letter; he was, after all,

Royer’s boss. Thus, Royer’s argument for pretext boils down to the single allegation that

Luchini did not take her complaints of sexual harassment seriously. Regardless of

whether this is true, there is no evidence from which a jury could find any link between

Luchini’s response to Royer’s allegations and his issuance of warning letters for improper

conduct that Royer admittedly engaged in.

                                            III

       Because Royer failed to satisfy her burden of producing evidence sufficient to

demonstrate that the University’s proffered reason for her termination was pretext, we

will affirm the District Court’s decision granting summary judgment for the defendant.